981 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.FRANCISCO C.-G., a Juvenile, Defendant-Appellant.
Nos. 91-10548, 91-10586.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 23, 1992.*Decided Dec. 7, 1992.

Before SCHROEDER, FLETCHER and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Francisco C.-G., a juvenile, appeals his conviction, following a bench trial, for possession with intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1).   C.-G. contends that the evidence presented at his trial was insufficient to support his conviction.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review the sufficiency of the evidence in the light most favorable to the prosecution in order to determine whether "any reasonable trier of fact could have found the essential elements of the crime beyond a reasonable doubt."   United States v. Kuball, No. 92-30063, slip op. 11731, 11735 (9th Cir.  Sept. 30, 1992).   Possession of a controlled substance may be actual or constructive.   United States v. Restrepo, 930 F.2d 705, 709 (9th Cir.1991).   In order to show possession, the government must prove that the defendant had dominion and control over the contraband.   Id.


4
Here, the district court heard testimony that C.-G. was the passenger in a pickup truck driven by another juvenile, and that they drove the truck across the border into Mexico.   While in Mexico, they gave the truck to a man who later returned the truck to them with the bed loaded and covered by a sheet of plywood.   While the two juveniles were driving the truck back into the United States, the driver told C.-G. that the bed of the truck was loaded with marijuana and that he would split the money with C.-G.   Once in the United States, the two juveniles were stopped by the border patrol who discovered the contraband and arrested C.-G. and the other juvenile.


5
Viewing the evidence in the light most favorable to the prosecution, the evidence presented to the district court was sufficient to uphold C.-G.'s conviction for possession of marijuana.   See Kuball, No. 92-30063, slip op. at 11735;   Restrepo, 930 F.2d at 709.   Accordingly, we affirm the decision of the district court.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3